     Case 2:20-cv-00283-WBS-GGH Document 45 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MALANJE PHEA,                                        No. 2:20-cv-00283 WBS GGH P
12                        Petitioner,
13            v.                                           ORDER
14    CHRISTIAN PFEIFFER, Warden,
15                        Respondent.
16

17           Petitioner has filed a third amended habeas petition. ECF No. 38. Petitioner has neither

18   requested leave of court to file the amended petition nor has respondent consented to its filing. See

19   Fed. R. Civ. Proc. 15(a)(2). The third amended habeas petition is unauthorized and is thereby stricken.

20   This action continues to proceed on petitioner’s second amended petition. The undersigned will grant

21   petitioner supplemental time to file his Traverse in light of petitioner’s filing. Accordingly,

22   petitioner’s Traverse is due no later than thirty days from the date of this order.

23   IT IS HEREBY ORDERED.

24   Dated: November 13, 2020
                                                 /s/ Gregory G. Hollows
25                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                           1
